Case 1:18-cr-20685-KMW Document 332 Entered on FLSD Docket 03/11/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 18-20685-cr-WILLIAMS/TORRES

  UNITED STATES OF AMERICA,

          Plaintiff,

  v.

  GUSTAVO ADOLFO HERNANDEZ
  FRIERI, et al.,

        Defendants.
  _____________________________________/

             DEFENDANT GUSTAVO ADOLFO HERNANDEZ FRIERI’S
        MOTION FOR LEAVE TO FILE OBJECTIONS AND CLARIFICATIONS
    TO THE REPORT AND RECOMMENDATION BY MAGISTRATE JUDGE TORRES
                      DATED MARCH 7, 2021 [ECF 316]

          Defendant, Gustavo Adolfo Hernandez Frieri, ("Mr. Hernandez") through undersigned

  counsel, hereby asks leave of the Court to file objections and clarifications to the Report and

  Recommendations by the Honorable Magistrate Judge Edwin Torres on the Government’s

  Motion to Dismiss the joint petition by Olympia De Castro and the 597 Hibiscus Lane Revocable

  Trust (the “Trust”) asserting ownership interest in the property at 597 Hibiscus Lane, Miami

  Beach, Florida. The Magistrate’s findings potentially adversely affect Mr. Hernandez regarding

  his sentencing in this case. Specifically, Mr. Hernandez objections as follows:

          1.      Issues relating to property ownership arise in the context of substitute asset

  forfeiture. Mr. Hernandez, consistent with his plea agreement, consented to forfeiture of assets

  subject to direct forfeiture and has been attempting since his plea agreement, and even before, to

  assist the Government in locating and retrieving other assets that are subject to direct forfeiture.

          2.      The case law on which the Magistrate relies appears applicable to direct asset

  forfeiture and not substitute asset forfeiture.


  116062411_1
Case 1:18-cr-20685-KMW Document 332 Entered on FLSD Docket 03/11/2021 Page 2 of 2




         3.      Mr. Hernandez’s interest in the house at 597 Hibiscus Lane is as previously

  stated, a future contingent interest. To the extent that the Magistrate’s report suggests otherwise,

  Mr. Hernandez objects.

         4.      The fact that on October 1, 2019, Mr. Hernandez resigned as co-trustee in no way

  affected Mr. Hernandez’s interest in the Miami property. He had a future contingent interest

  before his resignation and that interest remained after the resignation. Accordingly, no transfer

  of interest occurred, and Mr. Hernandez’s action in resigning in no way encumbered or alienated

  the property contrary to his bond restrictions. To the extent that the Magistrate’s report suggests

  otherwise, Mr. Hernandez objects.

                                       Respectfully submitted,

  s/ Howard Srebnick                               s/ Michael S. Pasano
  Howard Srebnick (FBN 919063)                     Michael S. Pasano (FBN 0475947)
  Email: hsrebnick@royblack.com                    Email: mpasano@carltonfields.com
  Black, Srebnick, Kornspan & Stumpf               CARLTON FIELDS
  201 South Biscayne Blvd., Suite 1300             2 MiamiCentral
  Miami, Florida 33131                             700 N.W. 1st Avenue, Suite 1200
  Tel: 305-371-6421                                Miami, Florida 33136
  Co-Counsel for Defendant, Gustavo Adolfo         Tel: (305) 530-0050
  Hernandez Frieri.                                Fax: (305) 530-0055
                                                   Counsel for Defendant, Gustavo Adolfo
                                                   Hernandez Frieri.
  Dated: March 11, 2021




                                                   2
